Exhibit 10.5

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN
OF SS&C TECHNOLOGIES HOLDINGS, INC.

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

AGREEMENT made this __________ (the “Grant Date”) between SS&C Technologies
Holdings, Inc., a Delaware corporation (the “Company”), and _________ (the
“Participant”). 

Section 1.Grant of Restricted Stock Units.

The Company has issued to the Participant, pursuant to the Company’s Amended and
Restated 2014 Stock Incentive Plan (the “Plan”), an aggregate of ____ Restricted
Stock Units (the “RSUs”) representing ____ shares of common stock, $0.01 par
value per share, of the Company (the “Shares”), in consideration for employment
services to be rendered by the Participant to the Company. Upon the vesting and
settlement of the RSUs, the Company shall (i) issue one or more certificates in
the name of the Participant for the Shares or (ii) issue the Shares in book
entry form only in the name of the Participant. If the Company issues one or
more certificates for the Shares, such certificate(s) shall initially be held on
behalf of the Participant by the Secretary of the Company. Following the vesting
of any RSUs pursuant to Section 2 below, the Secretary shall, if requested by
the Participant, deliver to the Participant a certificate representing the
Shares. If the Shares are issued in book entry form only, the Company shall, if
requested by the Participant, issue and deliver to the Participant a certificate
representing the Shares following the settlement of any RSUs pursuant to
Section 2 below.

Section 2.Vesting Schedule.

(a)Unless otherwise provided in this Agreement or the Plan, the RSUs shall vest
as to fifty percent (50%) of the original number of RSUs on the Grant Date and
as to an additional one thirty-sixth (1/36th) of the remaining number of
unvested RSUs, rounded up to the nearest whole number, on the date of the month
of the Grant Date beginning with each successive month following the Grant Date
until the third anniversary of the Grant Date; provided, that on the third
anniversary of the Grant Date all remaining unvested RSUs shall become vested.  

(b)Immediately prior to the effective date of a Change in Control, all RSUs
shall become fully vested.

Section 3.Settlement of RSUs and Dividend Equivalents.

(a)The RSUs shall be settled to the extent vested on any applicable vesting date
(including without limitation any vesting under Section 2 above) by delivery of
one (1) Share for each vested RSU being settled.  Such delivery shall be made as
promptly as practicable following such vesting date.

(b)If and whenever any cash dividends are declared on the Shares, on the date
such dividend is paid, the Company will credit to the Participant a number of
additional RSUs equal to the result of dividing (i) the product of the total
number of RSUs credited to the Participant on the record date for such dividend
(other than previously settled or forfeited RSUs) times the per share amount of
such dividend, by (ii) the closing price of one Share on the record date for
such

1

 

 

--------------------------------------------------------------------------------

 

dividend. The additional RSUs shall be or become vested to the same extent and
at the same times as the RSUs that resulted in the crediting of such additional
RSUs.

(c)If and whenever the Company declares and pays a dividend or distribution on
the Shares in the form of additional Shares, then a number of additional RSUs
shall be credited to the Participant as of the payment date for such dividend or
distribution equal to (i) the total number of RSUs credited to the Participant
on the record date for such dividend or distribution (other than previously
settled or forfeited RSUs), multiplied by (ii) the number of additional Shares
actually paid as a dividend or distribution in respect of each outstanding
Share. The additional RSUs shall be or become vested to the same extent and at
the same times as the RSUs that resulted in the crediting of such additional
RSUs.

Section 4.Consequences of Termination.

In the event that the Participant ceases to be employed by the Company and SS&C
for any reason, all of the RSUs that are unvested as of the time of such
employment termination shall be immediately forfeited without the payment of any
consideration to the Participant.

Section 5.Withholding Taxes.

(a)The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state or local taxes of any kind required by law to be withheld with respect to
the vesting and/or settlement of the RSUs, including, without limitation, by
withholding a net number of Shares underlying vested RSUs equal to such
withholding obligation.

(b)The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

Section 6.Miscellaneous.

(a)Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.

(b)Nontransferability of RSUs.  The RSUs may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution.

(c)No Rights to Employment. The Participant acknowledges and agrees that the
transactions contemplated hereunder do not constitute an express or implied
promise of continued engagement as an employee for any period or at all.

(d)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each

2

 

--------------------------------------------------------------------------------

 

other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

(e)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(f)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

(g)Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 6(g).

(h)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(i)Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties, and supersedes all prior agreements and understandings,
relating to the subject matter of this Agreement.

(j)Amendment. Notwithstanding anything to the contrary in the Plan, this
Agreement may be amended or modified only by a written instrument executed by
both the Company and the Participant.

(k)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws.

(l)Participant’s Acknowledgments. The Participant acknowledges that he: (i) has
read this Agreement; (ii) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Participant’s own choice
or has voluntarily declined to seek such counsel; (iii) understands the terms
and consequences of this Agreement; and (iv) is fully aware of the legal and
binding effect of this Agreement.

Section 7.Section 409A.

This Agreement is intended to satisfy the requirements of Section 409A with
respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent. The
parties agree that the payments set forth herein comply with or are exempt from
the requirements of Section 409A. Neither Participant nor the Company shall have
the right to defer the delivery of any such payments except to the extent
specifically permitted or required by Section 409A. Notwithstanding anything in
this Agreement to the contrary, to the extent necessary to comply with Section
409A, the receipt of any benefits

3

 

--------------------------------------------------------------------------------

 

under this Agreement as a result of a termination of employment shall be subject
to satisfaction of the condition precedent that the Participant undergo a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h) or any successor thereto. In addition, if the Participant is deemed
to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, such payment shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant’s “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h)), or (ii) the date of the
Participant’s death (the “Delay Period”). Within ten (10) days following the
expiration of the Delay Period, all payments delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. Except as provided in the immediately preceding
sentence, in no event shall settlement of the RSUs occur later than March 15 of
the year after the year in which such RSUs become vested.

Section 8.Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

(a)“Change in Control” shall mean the consummation of any transaction or series
of transactions pursuant to which one or more Persons or group of Persons
acquires (a) capital stock of the Company possessing the voting power sufficient
to elect a majority of the members of the Board or the board of directors of the
successor to the Company (whether such transaction is effected by merger,
consolidation, recapitalization, sale or transfer of the Company’s capital stock
or otherwise) or (b) all or substantially all of the assets of the Company and
its subsidiaries.

(b)“Code” shall mean the Internal Revenue Code of 1986, as amended.

(c)“Section 409A” shall mean Section 409A of the Code.

(d)“SS&C” shall mean SS&C Technologies, Inc.

 

[Signature Page Follows]

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

SS&C Technologies Holdings, Inc.

By:

 

 

Name:

 

Title:

 

 

Address:80 Lamberton Road
Windsor, CT 06095

 

Participant

 

 

Address:

 

 